


110 HRES 609 IH: Raising a question of the privileges of the

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 609
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Hoyer submitted
			 the following resolution; which was considered and withdrawn
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		That the Committee on Standards of
			 Official Conduct shall immediately review the regularity of events surrounding
			 the vote on the motion to recommit on H.R. 3161, which occurred on August 2,
			 2007, and report back to the House.
		
